UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: FAMCO MLP & Energy Infrastructure Fund (MLPPX) SEMI-ANNUAL REPORT May 31, 2013 FAMCO MLP & Energy Infrastructure Fund a series of Investment Managers Series Trust Table of Contents Shareholder Letter 1 Schedule of Investments 3 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Expense Example 20 8235 Forsyth Boulevard, Suite 700 Saint Louis, Missouri63105 Telephone: 314 446-6700 Facsimile: 314 446-6707 www.famco.com MLP & Energy Infrastructure Fund (“MLPPX”) May 31, 2013 Dear Shareholder, Thank you for your investment in the FAMCO MLP & Energy Infrastructure Fund (“the Fund”).This report covers the Fund’s performance for the six months ended May 31, 2013 as well as an overall update on the Fund’s investments. Our firm, FAMCO MLP, a division of Advisory Research, Inc., serves as investment advisor for the Fund.We manage Master Limited Partnerships (“MLPs”) and energy infrastructure assets for investment companies, institutions and high net worth individuals. The Fund’s investment objective is long-term capital appreciation and current income. The Fund will seek to meet its investment objective by opportunistically investing in energy infrastructure securities.We believe that a well constructed portfolio of energy infrastructure investments has the potential to provide investors with a mix of current income, growth potential, low correlation to other asset classes, and some tax advantages.The Fund will invest in both equity and fixed income securities with the asset allocation being a function of current opportunities.Most pure-play domestic energy infrastructure is owned by MLPs or entities affiliated with MLPs, and at least 80% of the Fund’s investments are expected to be concentrated in MLPs and other energy infrastructure assets. We expect the Fund to exhibit high correlation to and generate similar returns with the Alerian MLP Index (Index), but with less volatility and more liquidity over a full market cycle. In general we would expect the Fund to underperform when the Index is generating higher than average returns and to outperform when the Index performs at less than its long-term potential. Given these expectations we are pleased with the Fund’s return for the six months ended May 31, 2013 of 12.0%.The Index’s comparable six month return was 14.7%.In an environment of rapidly rising MLP prices the Fund captured approximately 80% of the return of the Index.Since inception, the Fund’s volatility has averaged 73% of the Index’s volatility. The Fund continues to opportunistically invest in energy infrastructure via MLPs, equity securities and fixed income securities.The Fund is heavily weighted to MLPs and equities as we are concerned about the valuation of fixed income assets.At May 31, 2013 the Fund had 75% of its assets in MLPs and equities. The Fund is engaged in some defensive hedging strategies.The two strategies being employed are the purchase of put options and the sale of call options against holdings of the Fund.Both of the strategies are designed to reduce the volatility of the Fund and to help moderate the Fund’s losses in the case of an equity market correction.At May 31, 2013 approximately 43% of the Fund’s equities were being hedged. 1 As a shareholder, you should have received a 1099 tax form in January, 2013.Therefore, if you are a tax-exempt investor holding Fund shares you generally will not have unrelated business taxable income (“UBTI”) attributable to your ownership or sale of the Fund shares unless your ownership of the shares is debt-financed.Similarly, it is generally expected that you will not become subject to additional state and local income tax return filing requirements by reason of your holdings of Fund shares.Please consult your tax advisor for information specific to your situation. We appreciate your investment in the Fund. Sincerely, FAMCO MLP, a division of Advisory Research, Inc. Alerian MLP Index is a composite of the 50 most prominent energy master limited partnerships calculated using a float-adjusted, capitalization-weighted methodology. Barclays U.S. Aggregate Bond Index covers the U.S. dollar denominated, investment-grade, fixed rate, taxable bond market of SEC registered securities.The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS, and CMBS sectors. Master limited partnership (MLP) is a limited partnership that is publicly traded on a securities exchange.It combines the tax benefits of a limited partnership with the liquidity of publicly traded securities. An investment in vehicles like MLPPX are speculative investments and are not suitable for all investors, nor do they represent a complete investment program. MLPPX is available only to qualified investors who are comfortable with the substantial risks associated with investing in similar vehicles. An investment in a vehicle like MLPPX includes the risks inherent in an investment in securities, market risk, industry concentration risk, MLP Units risk, general MLP risk, energy and natural resource company risk, depletion and exploration risk, marine transportation companies risk, regulatory risk, commodity pricing risk, weather risk, cash flow risk, affiliated party risk, catastrophe risk, acquisition risk, natural resources sector risk, foreign securities risk, ETF risk, credit risk, interest rate risk, high yield securities risk, derivatives risk, leveraging risk, tax risk, non-diversification risk, advisor risk.For complete descriptions of risks, please refer to the Fund’s Private Placement Memorandum (“PPM”). An investor should consider the Fund’s investment objectives, risks, charges and expenses carefully before investing. This and other important information about the Fund can be found in the PPM. Please read the PPM carefully before investing. The views in this shareholder letter were those of the Investment Advisor as of the letter’s publication date and may not reflect his views on the date this letter is first distributed or anytime thereafter. These views are intended to assist readers in understanding the Fund’s investment methodology and do not constitute investment advice. 2 FAMCO MLP & Energy Infrastructure Fund SCHEDULE OF INVESTMENTS As of May 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS – 25.5% ENERGY – 22.4% Chesapeake Energy Corp. $ 7.250%, 12/15/20181 $ 6.625%, 8/15/20201 Concho Resources, Inc. 7.000%, 1/15/20211 CONSOL Energy, Inc. 8.250%, 4/1/20201 Denbury Resources, Inc. 8.250%, 2/15/20201 EQT Corp. 4.875%, 11/15/20211 Exterran Holdings, Inc. 7.250%, 12/1/20181 QEP Resources, Inc. 6.875%, 3/1/20211 Quicksilver Resources, Inc. 8.250%, 8/1/20151 INDUSTRIAL – 3.1% Teekay Corp. 8.500%, 1/15/20201 TOTAL CORPORATE BONDS (Cost $7,351,204) Number of Shares COMMON STOCKS – 50.9% ENERGY – 44.2% Anadarko Petroleum Corp. Enbridge Energy Management LLC EQT Corp. Kinder Morgan Management LLC Kinder Morgan, Inc. Marathon Petroleum Corp. Occidental Petroleum Corp. ONEOK, Inc. Phillips 66 QEP Resources, Inc. Spectra Energy Corp. Targa Resources Corp. TransCanada Corp. Williams Cos., Inc. 3 FAMCO MLP & Energy Infrastructure Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL – 1.5% KNOT Offshore Partners LP* $ Teekay Offshore Partners LP UTILITIES – 5.2% CenterPoint Energy, Inc. NiSource, Inc. Questar Corp. TOTAL COMMON STOCKS (Cost $12,825,884) MASTER LIMITED PARTNERSHIPS – 23.8% ENERGY – 23.0% Buckeye Partners LP DCP Midstream Partners LP Energy Transfer Equity LP Enterprise Products Partners LP EV Energy Partner LP Inergy LP Inergy Midstream LP2 MarkWest Energy Partners LP Plains All American Pipeline LP Tallgrass Energy Partners LP* Tesoro Logistics LP TransMontaigne Partners LP Western Gas Partners LP UTILITIES – 0.8% Western Gas Equity Partners LP TOTAL MASTER LIMITED PARTNERSHIPS (Cost $5,579,080) Number of Contracts PURCHASED OPTION CONTRACTS – 0.1% PUT OPTIONS – 0.1% Anadarko Petroleum Corp. Exercise Price: $75, Expiration Date: August 17, 2013 Marathon Petroleum Corp. 72 Exercise Price: $75, Expiration Date: July 20, 2013 4 FAMCO MLP & Energy Infrastructure Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2013 (Unaudited) Number of Contracts Value PURCHASED OPTION CONTRACTS (Continued) PUT OPTIONS (Continued) Phillips 66 98 Exercise Price: $58, Expiration Date: August 17, 2013 TOTAL PURCHASED OPTION CONTRACTS (Cost $97,162) Number of Shares SHORT-TERM INVESTMENTS – 0.4% Fidelity Institutional Money Market - Treasury Only Portfolio, 0.01%3 TOTAL SHORT-TERM INVESTMENTS (Cost $107,038) TOTAL INVESTMENTS – 100.7% (Cost $25,960,368) Liabilities in Excess of Other Assets – (0.7)% ) TOTAL NET ASSETS – 100.0% $ Number of Contracts SECURITIES SOLD SHORT – (0.9)% WRITTEN OPTION CONTRACTS – (0.9)% CALL OPTIONS – (0.9)% Anadarko Petroleum Corp. ) Exercise Price: $90, Expiration Date: November 16, 2013 ) EQT Corp. ) Exercise Price: $80, Expiration Date: June 22, 2013 ) Kinder Morgan, Inc. ) Exercise Price: $43, Expiration Date: September 21, 2013 ) Marathon Petroleum Corp. ) Exercise Price: $85, Expiration Date: October 19, 2013 ) NiSource, Inc. ) Exercise Price: $32, Expiration Date: October 19, 2013 ) Occidental Petroleum Corp. ) Exercise Price: $100, Expiration Date: November 16, 2013 ) ONEOK, Inc. ) Exercise Price: $53, Expiration Date: October 19, 2013 ) Phillips 66 ) Exercise Price: $65, Expiration Date: November 16, 2013 ) QEP Resources, Inc. ) Exercise Price: $30, Expiration Date: June 22, 2013 ) Spectra Energy Corp. ) Exercise Price: $33, Expiration Date: September 21, 2013 ) 5 FAMCO MLP & Energy Infrastructure Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2013 (Unaudited) Number of Contracts Value SECURITIES SOLD SHORT (Continued) WRITTEN OPTION CONTRACTS (Continued) CALL OPTIONS (Continued) Targa Resources Corp. ) Exercise Price: $70, Expiration Date: July 20, 2013 ) Williams Cos., Inc. ) Exercise Price: $40, Expiration Date: July 20, 2013 ) TOTAL SECURITIES SOLD SHORT (Proceeds $236,456) $ ) LLC – Limited Liability Company LP – Limited Partnership * Non-income producing security. 1 Callable. 2 Illiquid security. Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended, or otherwise restricted. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security fair valued under direction of the Board of Trustees.The aggregate value of such investments is 1.35% of net assets. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 FAMCO MLP & Energy Infrastructure Fund SUMMARY OF INVESTMENTS As of May 31, 2013 (Unaudited) Security Type Percent of Total Net Assets Corporate Bonds Energy 22.4% Industrial 3.1% Total Corporate Bonds 25.5% Common Stocks Energy 44.2% Utilities 5.2% Industrial 1.5% Total Common Stocks 50.9% Master Limited Partnerships Energy 23.0% Utilities 0.8% Total Master Limited Partnerships 23.8% Purchased Option Contracts Put Options 0.1% Total Purchased Option Contracts 0.1% Short-Term Investments 0.4% Total Investments 100.7% Liabilities in Excess of Other Assets (0.7)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 FAMCO MLP & Energy Infrastructure Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2013 (Unaudited) Assets: Investments, at value (cost $25,863,206) $ Purchased options contracts, at value (cost $97,162) Receivables: Investment securities sold Dividends and interest Prepaid expenses Total assets Liabilities: Written options contracts, at value (proceeds $236,456) Payables: Investment securities purchased Due to Custodian Advisory fees Auditing fees Fund accounting fees Administration fees Transfer agent fees and expenses Custody fees Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments and written options contracts Net unrealized appreciation (depreciation) on: Investments Purchased options contracts ) Written options contracts ) Net Assets $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 8 FAMCO MLP & Energy Infrastructure Fund STATEMENT OF OPERATIONS For the Six Months Ended May 31, 2013 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $2,256) $ Interest Total investment income Expenses: Advisory fees Fund accounting fees Administration fees Transfer agent fees and expenses Custody fees Auditing fees Legal fees Trustees' fees and expenses Chief Compliance Officer fees Shareholder reporting fees Registration fees Miscellaneous Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Purchased Options Contracts and Written Options Contracts: Net realized gain (loss) on: Investments Written options contracts ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments Purchased options contracts ) Written options contracts ) Net change in unrealized appreciation/depreciation Net increase from payment by affiliates (Note 3) Net realized and unrealized gain on investments, purchased options contracts and written options contracts Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 FAMCO MLP & Energy Infrastructure Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended May 31, 2013 For the Year Ended (Unaudited) November 30, 2012 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain on investments and written options contracts Net change in unrealized appreciation/depreciation on investments, purchased options contracts and written options contracts Net increase from payment by affiliates (Note 3) - Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net change in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold Shares reinvested Shares redeemed ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $0 and $0, respectively. See accompanying Notes to Financial Statements. 10 FAMCO MLP & Energy Infrastructure Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended May 31, 2013 (Unaudited) For the Year Ended November 30, 2012 For the Year Ended November 30, 2011 For the Period September 9, 2010* to November 30, 2010 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) From net realized gain ) From return of capital - - ) ) Total distributions ) Net asset value, end of period $ Total return2 %
